DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of data analysis without significantly more. The claims 1, 8 and 15 recite steps of receiving input data (i.e., a data gathering step), extracting entities having labels from the data (i.e., a data evaluation/analysis step), comparing labels to concepts in an ontology (i.e., a data evaluation step), selecting labels as concepts (i.e., a data evaluation step), identifying relations associated with the concepts as a relation set and building an ontology using the concepts and the relations (i.e., a data storing step), corresponding to steps that are achievable by a human using a pen and paper, and as a result, the mental processes category of abstract ideas. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements, where the generically recited computer elements (system, processor, program product) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional 
        The dependent claims 2-7, 9-14 and 16-20 also recite mental processes and do not add significantly more than the abstract idea and are as such similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.        Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Clarkson et al “User-Centric Ontology Population” (“Clarkson”) in view of Ni Tun et al “Ontology Generation through the Fusion of Partial Reuse and Relation Extraction” (“Ni Tun”)
Per Claim 1, Clarkson discloses a system (fig. 1) comprising:           
            receiving a set of input data (Given a textual corpus…, sec. 3); 
            extracting a set of entities from the set of input data using a named-entity recognition (NER) process, each entity having a corresponding label, the corresponding labels making up a label set (Given a textual corpus, we assume there is a domain entity extractor…that produces the set of relevant entities in the corpus… The user refines this set by organizing all instances in IU in concepts. The result is a finite set of user-defined concepts Cu…, sec. 3); 
           comparing the label set to concepts in a set of reference ontologies (aligning the concepts in the user’s conceptualization with concepts of the target ontologies, using a novel hierarchical classification approach…, pg. 113, sec. 1, fifth para.; sec. 3; sec. 3.1); 
          selecting labels that match to concepts in the set of reference ontologies as a candidate concept set (Using the user-defined conceptualization Cu, we scout for ontology candidates that can fit the user data…, sec. 3, pg. 116); 
          building an ontology using the candidate concept set (To perform the final alignment for each user concept cu = iu1, iu2,…,iun, we classify each instance of cu into concepts at target level l of the ontology, and choose the final assignment by majority vote on all instances of cu, weighting each of them by the class probability distribution returned by the classifier…, sec. 3.1, pg. 118)
         Clarkson does not explicitly disclose identifying relations associated with the candidate concepts within the set of reference ontologies as a candidate relation set or building an ontology using the candidate relation set
         However, these features are taught by Ni Tun:
∪ R ∪ I} is the (disjoint) union of a set C of atomic concepts (C1, C2, ...) representing sets of elements, a set R of atomic roles (P1, P2, ...) representing binary relations between elements…, pg. 319; Relation Extraction, pg. 324); and 
         building an ontology using the candidate concept set and candidate relation set (fig. 1; Interactive review is a process that evaluates the generated PR ontology with its added relations in an interactive style…, pg. 325);
          Clarkson in view of Ni Tun does not explicitly disclose at least one memory component and at least one processor, wherein the at least one processor is configured to perform a method
        However, at the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to implement “at least one memory component “ and “at least one processor, wherein the at least one processor is configured to perform a method” with the suggestion/motivation of preventing a complete overhaul/update of the existing system when new data is available for measurement, by easily removing previous data and introducing new data and preventing a recompilation of the entire computing system, thereby allowing for algorithms that can be used by multiple applications as well as in avoiding a full manual processing of the claimed steps
         At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ni Tun with the system of Clarkson in arriving at “identifying relations associated with the candidate concepts within the set of reference ontologies as a candidate relation set” and “building an 
        Per Claim 8, Clarkson discloses a method comprising:
            receiving a set of input data (Given a textual corpus…, sec. 3); 
            extracting a set of entities from the set of input data using a named-entity recognition (NER) process, each entity having a corresponding label, the corresponding labels making up a label set (Given a textual corpus, we assume there is a domain entity extractor…that produces the set of relevant entities in the corpus… The user refines this set by organizing all instances in IU in concepts. The result is a finite set of user-defined concepts Cu…, sec. 3); 
           comparing the label set to concepts in a set of reference ontologies (aligning the concepts in the user’s conceptualization with concepts of the target ontologies, using a novel hierarchical classification approach…, pg. 113, sec. 1, fifth para.; sec. 3; sec. 3.1); 
          selecting labels that match to concepts in the set of reference ontologies as a candidate concept set (Using the user-defined conceptualization Cu, we scout for ontology candidates that can fit the user data…, sec. 3, pg. 116); 
          building an ontology using the candidate concept set (To perform the final alignment for each user concept cu = iu1, iu2,…,iun, we classify each instance of cu into concepts at target level l of the ontology, and choose the final assignment by majority vote on all instances of cu, weighting each of them by the class probability distribution returned by the classifier…, sec. 3.1, pg. 118)

         However, these features are taught by Ni Tun:
         identifying relations associated with the candidate concepts within the set of reference ontologies as a candidate relation set (fig. 1; Signature S = {C ∪ R ∪ I} is the (disjoint) union of a set C of atomic concepts (C1, C2, ...) representing sets of elements, a set R of atomic roles (P1, P2, ...) representing binary relations between elements…, pg. 319; Relation Extraction, pg. 324); and 
         building an ontology using the candidate concept set and candidate relation set (fig. 1; Interactive review is a process that evaluates the generated PR ontology with its added relations in an interactive style..., pg. 325);     
         At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ni Tun with the method of Clarkson in arriving at “identifying relations associated with the candidate concepts within the set of reference ontologies as a candidate relation set” and “building an ontology using the candidate relation set”, because such combination would have resulted in enriching the semantics of the ontology (Ni Tun, Abstract)
         Per Claim 15, Clarkson discloses to perform a method comprising:
            receiving a set of input data (Given a textual corpus…, sec. 3); 
            extracting a set of entities from the set of input data using a named-entity recognition (NER) process, each entity having a corresponding label, the corresponding labels making up a label set (Given a textual corpus, we assume there is a domain  The user refines this set by organizing all instances in IU in concepts. The result is a finite set of user-defined concepts Cu…, sec. 3); 
           comparing the label set to concepts in a set of reference ontologies (aligning the concepts in the user’s conceptualization with concepts of the target ontologies, using a novel hierarchical classification approach…, pg. 113, sec. 1, fifth para.; sec. 3; sec. 3.1); 
          selecting labels that match to concepts in the set of reference ontologies as a candidate concept set (Using the user-defined conceptualization Cu, we scout for ontology candidates that can fit the user data…, sec. 3, pg. 116); 
          building an ontology using the candidate concept set (To perform the final alignment for each user concept cu = iu1, iu2,…,iun, we classify each instance of cu into concepts at target level l of the ontology, and choose the final assignment by majority vote on all instances of cu, weighting each of them by the class probability distribution returned by the classifier…, sec. 3.1, pg. 118)
         Clarkson does not explicitly disclose identifying relations associated with the candidate concepts within the set of reference ontologies as a candidate relation set; or building an ontology using the candidate relation set
         However, these features are taught by Ni Tun:
         identifying relations associated with the candidate concepts within the set of reference ontologies as a candidate relation set (fig. 1; Signature S = {C ∪ R ∪ I} is the (disjoint) union of a set C of atomic concepts (C1, C2, ...) representing sets of elements, a set R of atomic roles (P1, P2, ...) representing binary relations between elements…, pg. 319; Relation Extraction, pg. 324); and 

          Clarkson in view of Ni Tun does not explicitly disclose a computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors
        However, at the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to implement “at least one memory component and at least one processor, wherein the at least one processor is configured to perform a method” with the suggestion/motivation of preventing a complete overhaul/update of the existing system when new data is available for measurement, by easily removing previous data and introducing new data and preventing a recompilation of the entire computing system, thereby allowing for algorithms that can be used by multiple applications
         At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ni Tun with the product of Clarkson in arriving at “identifying relations associated with the candidate concepts within the set of reference ontologies as a candidate relation set” and “building an ontology using the candidate relation set”, because such combination would have resulted in enriching the semantics of the ontology (Ni Tun, Abstract).

Claims 2, 6, 9, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clarkson in view of Ni Tun as applied to claims 1, 8 and 15 above, and further in view of Delgo US PGPUB 2018/0232443 A1 (“Delgo”)
         Per Claim 2, Clarkson in view of Ni Tun discloses the system of claim 1, 
             Clarkson in view of Ni Tun does not explicitly disclose wherein prior to building the ontology, the method performed by the at least one processor includes: determining whether a candidate relation of the candidate relation set satisfies required relation properties or removing, in response to determining that the candidate relation of the candidate relation set does not satisfy the required relation properties, the candidate relation from the candidate relation set
            However, these features are taught by Delgo:
            wherein prior to building the ontology, the method performed by the at least one processor includes: determining whether a candidate relation of the candidate relation set satisfies required relation properties (para. [0037]-[0038]; Each candidate relation for which the classifier emits a probability score higher than a certain pre-specified threshold is then considered a successful mapping…, para. [0083]; para. [0085]; para. [0127); and 
           removing, in response to determining that the candidate relation of the candidate relation set does not satisfy the required relation properties, the candidate relation from the candidate relation set (para. [0083]; para. [0085]; All relations which do not pass a certain pre-set threshold score value may be pruned…, para. [0127)
       At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Delgo with the system of Clarkson 
          Per Claim 6, Clarkson in view of Ni Tun discloses the system of claim 1, 
                Clarkson in view of Ni Tun does not explicitly disclose wherein disambiguation is performed on at least one entity of the set of entities in response to the at least one entity initially being mapped to at least two labels such that a proper label of the at least two labels is selected
                However, this feature is taught by Delgo (para. [0061]-[0062]) 
               At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Delgo with the system of Clarkson in view of Ni Tun in arriving at “wherein disambiguation is performed on at least one entity of the set of entities in response to the at least one entity initially being mapped to at least two labels such that a proper label of the at least two labels is selected”, because such combination would have resulted in mapping the entity to a label in the ontology (Delgo, para. [0061]; para. [0069]; para. [0121])
        Per Claim 9, Clarkson in view of Ni Tun discloses the method of claim 8, 
claim 9 and system claim 2 are related as method and the system of using same, with each claimed element's function corresponding to the claimed system step. Accordingly claim 9 is similarly rejected under the same rationale as applied above with respect to claim 2.        . 
          Per Claim 13, Clarkson in view of Ni Tun discloses the method of claim 8, 
               Method claim 13 and system claim 6 are related as method and the system of using same, with each claimed element's function corresponding to the claimed system step. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to claim 6.
          Per Claim 16, Clarkson in view of Ni Tun discloses the computer program product of claim 15, 
             Product claim 16 and system claim 2 are related as product and the system of using same, with each claimed element's function corresponding to the claimed system step. Accordingly claim 16 is similarly rejected under the same rationale as applied above with respect to claim 2.        
          Per Claim 19, Clarkson in view of Ni Tun discloses the computer program product of claim 15, 
            Product claim 19 and system claim 6 are related as product and the system of using same, with each claimed element's function corresponding to the claimed system step. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to claim 6.

Claims 4, 5, 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clarkson in view of Ni Tun as applied to claims 1, 8 and 15 above, and further in view of Elkholy et al US 10,242,320 B1 (“Elkholy”)
          Per Claim 4, Clarkson in view of Ni Tun discloses the system of claim 1, 
                Clarkson discloses wherein the NER process includes extracting a first portion of labels of the label set from a first portion of input data of the set of input data using a first NER algorithm (Given a textual corpus, we assume there is a domain entity extractor…that produces the set of relevant entities in the corpus… The user refines this set by organizing all instances in IU in concepts. The result is a finite set of user-defined concepts Cu…, sec. 3);
              Clarkson in view of Ni Tun does not explicitly disclose extracting a second portion of labels of the label set from a second portion of input data of the set of input data using a second NER algorithm
              However, this feature is taught by Elkholy (col. 3, ln 27-41; col. 18, ln 25-44; multiple entity models may be trained for identifying different entities in the text or documents. Each entity model may be trained independently to enable a given model to be tuned for a particular domain…, col. 20, ln 43-53)
               At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Elkholy with the system of Clarkson in view of Ni Tun in arriving at “extracting a second portion of labels of the label set from a second portion of input data of the set of input data using a second NER algorithm”, because such combination would have resulted in enabling a system to capture different interpretations of what an entity is (Elkholy, col. 20, ln 43-53).
Claim 5, Clarkson in view of Ni Tun discloses the system of claim 1, 
              Clarkson in view of Ni Tun does not explicitly disclose wherein each respective ontology of the set of reference ontologies covers a distinct domain 
              However, this feature is taught by Elkholy (col. 3, ln 27-41; col. 18, ln 25-44; multiple entity models may be trained for identifying different entities in the text or documents. Each entity model may be trained independently to enable a given model to be tuned for a particular domain…, col. 20, ln 43-53)
              At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Elkholy with the system of Clarkson in view of Ni Tun in arriving at “wherein each respective ontology of the set of reference ontologies covers a distinct domain”, because such combination would have resulted in enabling a system to capture different interpretations of what an entity is (Elkholy, col. 20, ln 43-53).
           Per Claim 11, Clarkson in view of Ni Tun discloses the method of claim 8, 
               Method claim 11 and system claim 4 are related as method and the system of using same, with each claimed element's function corresponding to the claimed system step. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to claim 4.
            Per Claim 12, Clarkson in view of Ni Tun discloses the method of claim 8,
              Method claim 12 and system claim 5 are related as method and the system of using same, with each claimed element's function corresponding to the claimed system step. Accordingly claim 12 is similarly rejected under the same rationale as applied above with respect to claim 5.
Claim 18, Clarkson in view of Ni Tun discloses the computer program product of claim 15, 
               Product claim 18 and system claim 4 are related as product and the system of using same, with each claimed element's function corresponding to the claimed system step. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to claim 4.            

4.       Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Clarkson in view of Ni Tun and Delgo as applied to claims 6, 13 and 19 above, and further in view of Shimaoka et al “An Attentive Neural Architecture for Fine-grained Entity Type Classification” (“Shimaoka”)
           Per Claim 7, Clarkson in view of Ni Tun and Delgo discloses the system of claim 6, 
               Clarkson in view of Ni Tun and Delgo does not explicitly disclose where disambiguation includes using a bi-directional long short-term memory (LSTM) model based on left and right context of the at least one entity within the set of input data
               However, this feature is taught by Shimaoka (Given an entity mention and its left and right context, our task is to predict its types… At inference, the type k is predicted if yk is greater than 0.5 or yk is the maximum value…, sec. 3.1)
                At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shimaoka with the system of Clarkson in view of Ni Tun and Delgo in arriving at “where disambiguation includes using a bi-directional long short-term memory (LSTM) model based on left and right 
          Per Claim 14, Clarkson in view of Ni Tun and Delgo discloses the method of claim 13,
              Method claim 14 and system claim 7 are related as method and the system of using same, with each claimed element's function corresponding to the claimed system step. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to claim 7.
          Per Claim 20, Clarkson in view of Ni Tun discloses the computer program product of claim 19, 
               Product claim 20 and system claim 7 are related as product and the system of using same, with each claimed element's function corresponding to the claimed system step. Accordingly claim 20 is similarly rejected under the same rationale as applied above with respect to claim 7.

Allowable Subject Matter
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references Chen (PTO 892 form) and Chen (IDS) on discussions of semantic and hierarchical relations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.